DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/9/21 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 10-14 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al (US 2008/0142019), hereinafter Lewis in view of Isaza et al (US Pat. No. 5,271,389), hereinafter Isaza, and further in view of Starr (US 2005/0121033), hereinafter Starr.
Regarding claim 1, 12 and 26, Lewis teaches a method of estimating respiratory demand of a patient being administered flow therapy and flow therapy apparatus comprising:
a non-sealing patient interface (Fig. 1: 100, paragraph 12, paragraph 58) and a respiratory support apparatus (Fig. 17) using a controller (paragraph 10, paragraph 64) of a flow therapy apparatus:
controlling a flow generator of a flow therapy apparatus so that the flow generator administers gas to the patient through both nostrils using a non-sealing patient interface (paragraph 58), wherein the gas administered to the patient is at a predetermined gas flow rate (Paragraph 63, the sensors may be used to set an initial setting for the cannula system):
for each nostril, measuring a nostril parameter associated with that nostril using one or more sensors of the flow therapy apparatus (paragraph 67, each outlet is connected to a sensor which one or more of a respiratory demand of that nostril (paragraph 81, the sensor may measure gas flow rate), a parameter indicative of the respiratory demand of that nostril (paragraph 67, the sensor may measure pressure which is indicative of demand, or gas flow rate, paragraph 81 ) or a parameter from which the respiratory demand of that nostril is configured to be derived; and
determining the respiratory demand of the patient from the nostril parameter associated with each nostril. (paragraph 59, the information is used to determine the dominant flow of air between each nare and provides information to establish or modify the treatment regimen, In paragraph 120 Lewis teaches that the rate of inhaling air is greater than the flow rate of the therapy device the microprocessor adjusts the flow rate to eliminate entrainment of ambient air. Therefore, the device is using a flow rate to determine a respiratory demand), wherein the respiratory demand of the patient is the gas flow rate required by the patient during breathing.  (In paragraph 120 Lewis teaches that the rate of inhaling air is greater than the flow rate of the therapy device the microprocessor adjusts the flow rate to eliminate entrainment of ambient air. Therefore, the device is using a flow rate to determine a respiratory demand)
If Applicant does not agree that Lewis teaches the respiratory demand is the gas flow rate, Isaza teaches a ventilator system (Fig.3) wherein the respiratory demand is based upon the flow rate and/or pressure measured in the patient circuit. (Col. 4: lines 15-20)
It would have been obvious to a person of ordinary skill in the art to use the flow to determine the respiratory demand as taught by Isaza in order to control the flow to a desired flow rate based upon the demand. (Col. 4: lines 15-20)
Lewis does not explicitly teach using a relationship between the nostril parameter associated with each nostril and the respiratory demand of the patient.

Therefore, the combination of Lewis with Starr teaches calculating a respirator demand of the patient from the nostril parameter associated with each nostril using a relationship between the nostril parameter associated with each nostril and the respiratory demand of the patient. 
It would have been obvious to a person of ordinary skill in the art prior to the filing date of the invention to have modified the method of Lewis to include the nasal resistance as taught by Starr to provide an alternate method of calculating volumetric flow of the patient. (Paragraph 97)

Regarding claims 2 and 13 Lewis in view of Isaza and Starr teaches the invention claims 1 and  12 and Lewis further teaches wherein the respiratory demand of the patient is:
an inspiratory demand, and/or an expiratory demand. (Paragraph 59, determines the dominant flow so is determining during inhalation or exhalation, paragraph 119, Lewis teaches lowering rates during expiration in paragraph 121)

Regarding claims 3 and 14, Lewis in view of Isaza and Starr teaches a method and apparatus according to claims 1 and 12 and Lewis further teaches wherein the parameter associated with each nostril is a pressure of a nasal passage for that nostril and/or a pressure of a conduit leading to the nasal passage of that nostril
Regarding claims 10 and 21, Lewis in view of Isaza and Starr teaches the inventions of claims 1 and 12 and Lewis further teaches displaying on a display the respiratory demand of the patient determined from the nostril parameter. (paragraph 121, Fig. 21) 
Lewis does not explicitly disclose displaying the demand associated with each nostril. 
However, since Lewis teaches displaying the demand (paragraph 121) and further teaches that measurements are taken from each nostril (paragraphs 59 and 81) it would be obvious to one of ordinary skill in the art to modify the device of Lewis in view of Isaza to display the respiratory demand for each nostril in order to provide the operator information about the pressure readings so that the operator may modify the settings (paragraph 121). 

Regarding claims 11 and 22, Lewis in view of Isaza and Starr teaches the inventions of claims 1 and 12 and Lewis further teaches automatically controlling the flow therapy based on the respiratory demand of the patient determined from the nostril parameter associated with each nostril. (paragraph 59)

Allowable Subject Matter
Claims 4-9 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 12 and 26 have been considered but are not persuasive.

Applicant‘s arguments with regard to the rejection of claims 4 and 15 are persuasive and the rejection to those claims and their dependents has been withdrawn. 

Conclusion
`
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET M LUARCA whose telephone number is (303)297-4312. The examiner can normally be reached 6:00 am - 3:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET M LUARCA/Primary Examiner, Art Unit 3785